DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the Amendment filed on 02/23/2022.  
Claims 1-8 are pending in the case.  
Claim 9 has been cancelled.  
No claims have been added.  
Claim 1 is the only independent claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5-8 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claims 5 and 8:
	Claim 5 recites “The medical video switcher according to, wherein…”  Accordingly, claim 5 does not specify which claim it depends on.  Claim 8 is rejected under the same rationale.

Claims 6 and 7.
	Claims 6 and 7 are rejected for fully incorporating the deficiency of their respective base claims.  

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okumura et al. (US 2017/0102835 A1, published 04/13/2017, hereinafter “Okumura”) in view of Hejmady (US 2015/0346965 A1, published 12/03/2015, hereinafter “Hejmady”).

Independent Claim 1:
	Okumura discloses a medical video switcher receiving a medical-related video through any of a plurality of input channels, and outputting the medical-related video through any of a plurality of output channels which is connected to the input channel, the medical video switcher comprising (Okumura: Fig. 1, ¶ [0036]-[0040], [0085].): 
a display unit capable of displaying at least a first operation screen and a second operation screen (The video switcher is connected to a display unit, Okumura: Fig. 1, ¶ [0039]-[0040].  The display unit displays an edit control panel screen (first operation screen), Okumura: Fig. 8, ¶ [0061].  The display unit also displays a control panel screen (second operation screen), Okumura: Fig. 4, ¶ [0046].); and
 an operation input unit capable of accepting pointing operation made on the first operation screen and the second operation screen (Okumura: Fig. 5(a)-8, ¶ [0044], [0054]-[0060], [0065]-[0076].), 
the first operation screen being provided for display of a plurality of input frames that individually correspond to the plurality of input channels, and a plurality of output frames that individually correspond to the plurality of output channels (Okumura: Fig. 8, ¶ [0063]-[0065].), and 
capable of accepting designation of one or a plurality of the input frames and one or a plurality of the output frames, from among the input frames and the output frames displayed on the first operation screen, in response to the pointing operation made on the first operation screen (The user is able to designate, in the edit control panel screen (first operation screen) the sources and destinations that are to be included in the control panel screen, Okumura: Fig. 8, ¶ [0066]-[0076].), 
the second operation screen being provided for display of the input frames and the output frames designated in response to the pointing operation made on the first operation screen (The control panel screen (second operation screen) displays the sources and destinations designated in the edit control panel screen (first operation screen), Okumura: Figs. 4-8, ¶  [0046]-[0047], [0076].), and 
capable of accepting correlation of one input frame from among the input frames displayed on the second operation screen, with any of the output frames displayed on the second operation screen, in response to the pointing operation made on the second operation screen (Okumura: Figs. 7(a)-7(c), ¶ [0059]-[0060].), and, 
the medical video switcher being devised to connect the input channel that corresponds to the input frame with the output channel that corresponds to the output frame, where the input frame and the output frame having been correlated in response to the pointing operation made on the second operation screen (Okumura: Figs. 7(a)-7(c), ¶ [0059]-[0060].).
wherein the first operation screen can accept: 
a first pointing operation that correlates the input frame being displayed on the first operation screen to the output frame being displayed on the first operation screen (The user can provide input to associate an input frame with an output frame, Okumura: Fig. 8, ¶ [0065]-[0068].); 
a second pointing operation that designates the input frame and the output frame to be displayed on the second operation screen, from among the input frames and the output frames being displayed on the first operation screen (Okumura: Fig. 8, ¶ [0069]-[0070].); and 
third pointing operation that saves, at least, correlation between the input frame and the output frame in response to the first pointing operation, and designation regarding the input frame and the output frame in response to the second pointing operation (The user can select the apply button to register the buttons to a called control panel, Okumura: Fig. 8, ¶ [0076].  In Fig. 8, it appears that the called control panel corresponds to “Panel_0001.”  Accordingly, Examiner considers the apply button to save the configured buttons to “Panel_0001.”).
a fourth pointing operation to display a list of layouts ever saved in the third pointing operation (Examiner provides a screenshot of a portion of Fig. 8 that illustrates that “Panel_0001” (layout) is presented within what appears to be a dropdown interface control element.  One of ordinary skill in the art would know that the typical functionality of a dropdown interface control element includes the display of a list of selectable items associated with the dropdown list when selected.  Accordingly, when the dropdown interface control element is selected a list of control panels (layouts) including “Panel_0001” would be displayed.);

    PNG
    media_image1.png
    324
    654
    media_image1.png
    Greyscale

wherein upon designating one of the layouts in the list displayed in the fourth pointing operation, the first operation screen displays said of the layouts as designated (As presented above the “Panel_0001” is displayed in a dropdown interface control element in Fig. 8.  It is clear that “Panel_0001” was selected from the list of selectable items associated with the dropdown interface control element.).
Although, Examiner considers Fig. 8 of Okumura to suggest the use of a dropdown list to access a list of layouts, for the sake of argument Examiner provides Hejmady.
Hejmady teaches a device wherein:
a fourth pointing operation to display a list of layouts ever saved in the save operation (Hejmady: Figs. 9A-9B, ¶ [0052], [0059]);
wherein upon designating one of the layouts in the list displayed in the fourth pointing operation, the first operation screen displays said of the layouts as designated (Hejmady: Figs. 9A-9B, ¶ [0052], [0059]).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the medical video switcher of Okumura wherein:
a fourth pointing operation to display a list of layouts ever saved in the save operation;
wherein upon designating one of the layouts in the list displayed in the fourth pointing operation, the first operation screen displays said of the layouts as designated, as taught by Hejmady.
One would have been motivated to make such a combination in order to provide an effective interface control element for accessing saved layouts (Hejmady: Figs. 9A-9B, ¶ [0052], [0059]).

Claim 2:
	The rejection of claim 1 is incorporated.  Okumura in view of Hejmady further teaches a video switcher wherein a layout of the input frames and the output frames displayed on the second operation screen is made compact, as compared with a layout of the input frames and the output frames designated on the first operation screen (Both the control panel screen (second operation screen) and the edit control panel screen (first operation screen) comprises a zoom control for zooming in and out of their respective screens, Okumura: Fig. 4, ¶ [0046], [0062].  Accordingly, the control panel screen (second operation screen) can be fully zoomed out and the edit control panel screen (first operation screen) can be fully zoomed in, in which case, the input and output frames of the control panel screen (second operation screen) will appear to be more compact when compared to the input and output frames of the edit control panel screen (first operation screen), Okumura: Fig. 4, ¶ [0046], [0062].).

Claim 3:
	The rejection of claim 1 is incorporated.  Okumura in view of Hejmady further teaches a video switcher wherein the input frame and the output frame displayed on the second operation screen can be enlarged, as compared with the input frame and the output frame displayed on the first operation screen (The input and output frames in the control panel screen (second operation screen) appear to be larger than the input and output frames in the edit control panel screen (first operation screen) when both screen have the same zoom level, Okumura: Figs. 4 and 8.).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okumura in view of Hejmady and further in view of Kanki (US 2019/0361596 A1, effectively filed on 05/25/2018, hereinafter “Kanki”).

Claim 4:
	The rejection of claim 3 is incorporated.  Okumura in view of Hejmady does not appear to expressly teach a medical video switcher wherein:
the input frame and the output frame, if the numbers thereof are smaller than those of the input frame and the output frame being displayed on the first operation screen, are displayed on the second operation screen while enlarged from the input frame and the output frame being displayed on the first operation screen, and, 
the input frame and the output frame, if the numbers thereof are equal to those of the input frame and the output frame being displayed on the first operation screen, are displayed on the second operation screen in a same size as the input frame and the output frame being displayed on the first operation screen.
However, Kanki teaches a system wherein the objects on the screen are resized to fit the screen based on the number of objects displayed on the screen (Kanki: Fig. 9, ¶ [0063].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the video switcher of Okumura in view of Hejmady wherein the objects on the screen are resized to fit the screen based on the number of objects displayed on the screen, as taught by Kanki.
One would have been motivated to make such a combination in order to optimize the presentation of the objects within the screen (Kanki: Fig. 9, ¶ [0063]).
In combination, Okumura in view of Hejmady and further in view of Kanki teaches a video switcher wherein:
the input frame and the output frame, if the numbers thereof are smaller than those of the input frame and the output frame being displayed on the first operation screen, are displayed on the second operation screen while enlarged from the input frame and the output frame being displayed on the first operation screen (The objects on the screen are resized to fit the screen based on the number of items displayed in the screen, Kanki: Fig. 9, ¶ [0063].  Accordingly, when applied to Okumura, the source and destination frames would be displayed larger in the control panel screen when the number of source and destination frames are smaller than those displayed in the edit control panel screen, Okumura: Figs. 4 and 8.), and, 
the input frame and the output frame, if the numbers thereof are equal to those of the input frame and the output frame being displayed on the first operation screen, are displayed on the second operation screen in a same size as the input frame and the output frame being displayed on the first operation screen (The objects on the screen are resized to fit the screen based on the number of items displayed in the screen, Kanki: Fig. 9, ¶ [0063].  Accordingly, when applied to Okumura, the source and destination frames would be displayed in the same size in the control panel screen and the edit control panel screen when the number of source and destination frames in the control panel screen are the same as those displayed in the edit control panel screen, Okumura: Figs. 4 and 8.).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okumura in view of Hejmady and further in view of Mayer, III et al. (US 2007/0022387 A1, published 01/25/2007, hereinafter “Mayer”).

Claim 5:
	The rejection of claim 1 is incorporated.  Okumura in view of Hejmady further teaches a medical video switcher wherein in a second case where, on the second operation screen, a pointing operation directed to one input frame is accepted, and a pointing operation directed to another output frame is newly accepted, then the input frame and the output frame are correlated (Okumura: Figs. 7(a)-7(c), ¶ [0059]-[0060].).
	Okumura in view of Hejmady does not appear to expressly disclose a medical video switcher wherein in a case where, on the second operation screen, a pointing operation directed to one input frame is accepted, the pointing is sustained during shift of position of the pointing operation from the input frame to one output frame, and the pointing operation is then terminated in the output frame, then the input frame and the output frame are correlated.
	However, Mayer teaches a video switcher (Mayer: Fig. 1, ¶ [0011], [0045]) wherein in a case where, on the second operation screen, a pointing operation directed to one input frame is accepted, the pointing is sustained during shift of position of the pointing operation from the input frame to one output frame, and the pointing operation is then terminated in the output frame, then the input frame and the output frame are correlated (Mayer: ¶ [0048], [0058], [0060]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Okumura in view of Hejmady wherein in a case where, on the second operation screen, a pointing operation directed to one input frame is accepted, the pointing is sustained during shift of position of the pointing operation from the input frame to one output frame, and the pointing operation is then terminated in the output frame, then the input frame and the output frame are correlated, as taught by Mayer.
	One would have been motivated to make such a combination in order to improve the user’s experience by providing more flexibility on how the user can correlate an source frame with a destination frame (Mayer: ¶ [0048], [0058], [0060]).

Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okumura in view of Hejmady, further in view of Mayer and further in view of Ito et al. (US 2018/0271613 A1, published 09/27/2018, hereinafter “Ito”).

Claim 6:
	The rejection of claim 5 is incorporated.  Okumura in view of Hejmady and further in view of Mayer further teaches a medical video switcher wherein 
in the first case, when the pointing operation directed to the input frame is sustained, a copied image of the input frame moves so as to follow shifting of the pointing operation, and the copied image of the thumbnail image disappears upon termination of the pointing operation (The user can drag a source frame onto an output frame, Mayer: ¶ [0048], [0058], [0060].  Although it is not explicitly taught in Mayer, Examiner takes Official Notice that it is well-known, routine and conventional for a ghost image (copied image) of an object to be displayed along a path that the object is being dragged and no longer displayed when the drag operation on the object is terminated.  One would have been motivated to use a ghost image when dragging a source frame (as taught by Mayer) in order to provide a better visual indicator for the user to ascertain when he/she is successfully executing a drag operation.), and, 
in the second case, over a duration from acceptance of the pointing operation directed to one input frame pointing operation to acceptance of the pointing operation newly directed to the one output frame, the copied image of the input frame is not displayed (Okumura: Figs. 7(a)-7(c), ¶ [0059]-[0060].).
Okumura in view of Hejmady and further in view of Mayer does not appear to expressly teach a medical video switcher wherein the input frame has displayed therein a thumbnail image of video being currently input.
However, Ito teaches a medical video switcher wherein the input frame has displayed therein a thumbnail image of video being currently input (Ito: Figs. 2-5, ¶ [0096]-[0099].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the medical video switcher of Okumura in view of Hejmady and further in view of Mayer wherein the input frame has displayed therein a thumbnail image of video being currently input, as taught by Ito.
One would have been motivated to make such a combination in order to improve the user’s experience by enabling the user to more easily understand the content associated with source frame (Ito: Figs. 2-5, ¶ [0096]-[0099].).
In implementing the thumbnail feature of Ito into the invention of Okumura in view of Hejmady and further in view of Mayer, the source frame would comprise a thumbnail image and therefore the ghost image of the source frame would also comprise the thumbnail image.  Accordingly, in combination, Okumura in view of Hejmady, further in view of Mayer and further in view of Ito teaches a medical video switcher wherein 
in the first case, when the pointing operation directed to the input frame is sustained, a copied image of the thumbnail image displayed in the input frame moves so as to follow shifting of the pointing operation, and the copied image of the thumbnail image disappears upon termination of the pointing operation, and, 
in the second case, over a duration from acceptance of the pointing operation directed to one input frame pointing operation to acceptance of the pointing operation newly directed to the one output frame, the copied image of the thumbnail image displayed in the input frame is not displayed.

Claim 7:
	The rejection of claim 6 is incorporated.  Okumura in view of Hejmady, further in view of Mayer and further in view of Ito further teaches a medical video switcher wherein the thumbnail image of the video being currently input is also displayed in the output frame correlated to the input frame (Ito: Figs. 5, 9 and 14, ¶ [0117]-[0119], [0153], [0156]).


Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okumura in view of Hejmady and further in view of Nemoto et al. (US 2017/0231478 A1, published 08/17/2017, hereinafter “Nemoto”).

Claim 8:
	The rejection of claim 1 is incorporated.  Okumura in view of Hejmady does not appear to expressly disclose a medical video switcher wherein in a case where the plurality of output frames being displayed on the second operation screen are correlated to one input frame being displayed on the second operation screen, an image received through an input channel that corresponds to the input frame is output through each output channel that correspond to the plurality of output frames.
	However, Nemoto teaches a medical video switcher wherein in a case where the plurality of output frames being displayed on the second operation screen are correlated to one input frame being displayed on the second operation screen, an image received through an input channel that corresponds to the input frame is output through each output channel that correspond to the plurality of output frames (A plurality of destinations can be correlated to a single source, Nemoto: Fig. 4, ¶ [0053]-[0056].  This correlation can be presented in the source and destination frames, Nemoto: Figs. 6-7C, ¶ [0059]-[0065].  The video from the input channel is output through the correlated output channels, Nemoto: Fig. 8, ¶ [0069]-[0072]). 
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the medical video switcher of Okumura in view of Hejmady wherein in a case where the plurality of output frames being displayed on the second operation screen are correlated to one input frame being displayed on the second operation screen, an image received through an input channel that corresponds to the input frame is output through each output channel that correspond to the plurality of output frames, as taught by Nemoto.
	One would have been motivated to make such a combination in order to improve the user’s experience by providing the user with more source and destination configuration options (Nemoto: Fig. 4, ¶ [0053]-[0056].).

Response to Arguments
Applicant’s amendment to claim 4 has been fully considered and is persuasive.  The 35 U.S.C. § 112 rejection of claim 4 is respectfully withdrawn.

Applicant’s prior art arguments have been fully considered but are moot in view of the new grounds of rejection presented above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL RODRIGUEZ whose telephone number is (571)272-3633. The examiner can normally be reached Monday-Friday 5:30 am - 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William L Bashore can be reached on 5712724088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL RODRIGUEZ/Primary Examiner, Art Unit 2175